No. 04-01-00005-CV
Edna CRAYTON, Individually and as Next Friend of Ashley Lee and
as Independent Administrator of the Estate of Linda Mitchell, Deceased, et al.,
Appellants
v.
William Allen HATFIELD,
Appellee
From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 97-0346-CV
Honorable Dwight E. Peschel, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice

Delivered and Filed:	May 23, 2001
DISMISSED
	On January 3, 2001, the appellants filed a notice of appeal in the above numbered and styled
appeal.  Subsequently, the appellants filed a motion asking that the appeal be abated.  Therein, the
appellants stated they confirmed the appeal is interlocutory because claims against the Texas
Department of Transportation have not been severed, and that they anticipated obtaining a final
appealable order at a severance hearing scheduled for April 9, 2001.  The appellants' motion was
granted; the appellate time lines were suspended until April 16, 2001; and appellants were ordered
to provide this court with a certified copy of the order entered by the trial court at the severance
hearing by April 13, 2001.  Appellants did not comply with this court's order.  Accordingly, on May
1, 2001, appellants were again ordered to provide this court with a certified copy of the order entered
by the trial court at the severance hearing by May 15, 2001 or this appeal would be dismissed for lack
of jurisdiction.  Appellants have not complied with this court's order.
	Therefore, this appeal is dismissed for lack of jurisdiction.
							PER CURIAM
DO NOT PUBLISH